Plaintiff brings this action for slander of title against defendant; and the latter, after excepting to the right of plaintiff to maintain the action, then sets up title in itself. The lands involved are: (a) Lot 5 of section 77, fractional section 78, and east half of section 79; and (b) section 84, and fractional section 102 — all in township 14 south of range 23 east.
                               I.
The first exception to plaintiff's right to maintain this action is that he was not in possession of the lands when the suit was filed.
We think he was. At that time one Brady, or his assigns, were in actual possession of the lands, trapping therein, under a lease from plaintiff. It is true that prior to the time when Brady leased from plaintiff, he had taken a lease thereon from defendant or its author in title; but the evidence, whilst confusing, nevertheless satisfies us that Brady did not get actual possession of the lands until after he obtained his lease from plaintiff, and now holds possession under the latter.
The next exception to plaintiff's right to maintain this action is that he does not own the entirety of the property, but only 65 per cent. thereof, the other 35 per cent. thereof, though standing in his name, being held by him only in trust, as it were, for other parties.
We see no merit in this. Plaintiff has undoubtedly the right to protect his own interest against the alleged unwarranted claims of *Page 916 
defendant, and in a like manner to protect also the interest of those for whose account he holds title.
                               II.
As to the lands in section 77, 78, and 79, plaintiff shows a clear and uninterrupted title straight back to the United States. The only claim of the defendant to these lands comes through one H.H. Timkin, who purchased at a sheriff's sale directed against Wisner Estates, Incorporated, which never owned this property. The fact that the judgment against Wisner Estates grew out of a subrogation to a tax lien for alleged unpaid taxes due upon these lands does not alter the fact that the lands were sold, not at tax sale, but at sheriff's sale in execution of a judgment in personam; and such a sale cannot divest a third person of property belonging to him.
We therefore think that plaintiff has a good and valid title to the lands in sections 77, 78, and 79; and that defendant has no such title thereto.
                              III.
As to the lands in sections 84 and 102, defendant shows in turn a clear and uninterrupted title to the United States through the state and the Lafourche Basin levee district.
The only title which plaintiff claims thereto is by the prescription of ten years under a title to its author the Jefferson Land Company from one Geo. H.T. Shaw, who had no valid title thereto, and sold to the Jefferson Land Company only "all my (his) right, title, interest and ownership of whatever nature" in the land (Tr. 117, 119).
In Thomas v. Kean, 10 Rob. 80, it was held by this court the sale of only the right, title, and interest of the vendor in and to the land is not such a title to the land as will be the basis of the prescription of ten years, citing Eastman v. Beiller, 3 Rob. 220. *Page 917 
The reason for this is apparent. Such a sale does not purport to convey the property itself, but only such interest as the vendor may have therein; which may be all or nothing; and this such title conveys on its face notice that there may be outstanding interests in others. Victoria Lumber Co. v. Dawson,159 La. 848, 106 So. 327; citing Knight v. Berwick Lumber Co.,130 La. 233, 57 So. 900.
The doctrine that such a title cannot be the basis of the ten years' prescription was again approved in Avery v. Allain, 11 Rob. 436, and Hughey v. Barrow, 4 La. Ann. 248. The same doctrine was mentioned, but neither approved nor disapproved, because not appropriate to the case, in Land Development Co. v. Schulz,169 La. 1, 124 So. 125.
And the fact remains that we find no instance, and none has been brought to our attention, in which a sale of only the right, title, and interest of the vendor in the property has been held sufficient for the basis of the prescription of ten years.
                               IV.
We therefore think that plaintiff is the owner of the lands in sections 77, 78, and 79, and that defendant is the owner of the lands in sections 84 and 102. We likewise think that plaintiff is not entitled to damages as both parties are partly right and partly wrong and each is claiming more than he is entitled to; and for that reason we also think that the costs of both courts should be equally divided between the parties, Act No. 229 of 1910, p. 388.
                             Decree.
The judgment appealed from is therefore amended so as to recognize plaintiff, Robert J. Perkins, as owner of lot 5 in section 77 fractional section 78, and the east half of section 79; and defendant, the Louisiana Land *Page 918  Exploration Company, as owner of section 84 and fractional section 102; all in township 14 south, range 14 east, in Jefferson parish; and the plaintiff and defendant shall each pay one-half the costs incurred in both courts. In all other respects the judgment appealed from is reversed and set aside.
O'NIELL, C.J., dissents from the ruling that a sale of "all of one's right, title and interest and ownership of whatsoever nature" cannot be the basis of prescription of ten years.
                          On Rehearing.